Citation Nr: 0434003	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from September 1968 to September 1971.  Service personnel 
records indicate that the veteran was in combat during active 
service, as he was awarded a Purple Heart.   

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In November 2003, the Board granted an increased rating from 
50 percent for the veteran's service-connected residuals of 
PTSD.  In addition, the Board remanded the veteran's claim in 
order to obtain an additional VA examination report, to have 
the veteran identify treatment providers, and for actions 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 
5107, 5126 (West 2002).

In a June 2004 rating decision, the RO assigned a 50 percent 
rating for the veteran's PTSD disability under Diagnostic 
Code 9411, effective from the date of his increased rating 
claim on April 19, 2000.  The veteran's appeal for a higher 
rating remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Among its instructions in the November 2003 remand, the Board 
directed that "the RO should obtain the names and addresses 
of all medical care providers who have treated the veteran 
for PTSD disorder since March 1999" and noted that "the RO 
should take all necessary steps to obtain any pertinent 
records that are not currently part of the claims folder and 
associate them with the claims folder".  The record 
indicates that Appeals Management Center (AMC) sent a letter 
to the veteran in January 2004, which asked him to identify 
any private and/or VA treatment providers for his PTSD 
disability.  In a February 2004 statement, the veteran 
indicated that he had received VA inpatient and outpatient 
treatment in October 2002, December 2003, and January 2004.  
In the supplemental statement of case (SSOC) issued in June 
2004, it was incorrectly noted that the veteran had not 
responded to the January 2004 letter and had failed to 
identify any additional treatment sources for his service-
connected PTSD disability.   

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the appellate 
courts.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Veterans Appeals (Court) held that a 
remand by the Board confers on the veteran the right to 
compliance with the remand order.

As noted above, in a February 2004 statement, the veteran 
specifically identified that he had received inpatient and 
outpatient treatment from the VAMC in Bay Pines, Florida for 
his service-connected PTSD disability.  As required under 
38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment 
records identified by the veteran.  See 38 C.F.R. § 3.159(c) 
(2004).  


In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain all available 
inpatient and outpatient treatment 
records for the veteran's service-
connected PTSD disability from the VA 
Medical Center in Bay Pines, Florida for 
the period from July 2000 to the present.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for residuals of PTSD.  If the claim 
remains denied, the RO should issue a 
SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since June 2004.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



